                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                             Case No. 15-cr-00454-HSG-1
                                   8                   Plaintiff,                         ORDER SETTING BRIEFING
                                                                                          SCHEDULE
                                   9             v.
                                                                                          Re: Dkt. Nos. 148, 149
                                  10     RUSH,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Daniel Rush filed a pro se motion to reduce his sentence pursuant to the First

                                  14   Step Act. See Dkt. No. 144. On November 1, 2019, Defendant, now represented by counsel, filed

                                  15   an amended motion. See Dkt. No. 149. The parties have stipulated to a briefing schedule, and the

                                  16   Court accordingly SETS the remaining briefing schedule and hearing as follows:

                                  17

                                  18                      Event                                        Deadline
                                                 Government’s Opposition                          November 13, 2019
                                  19                Defendant’s Reply                             November 20, 2019
                                           Hearing on Motion to Reduce Sentence              November 25, 2019, at 2:00 p.m.
                                  20

                                  21          IT IS SO ORDERED.
                                  22   Dated: 11/6/2019

                                  23                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  24                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
